DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed August 26, 2022.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. (US Patent Application Pub. No.: US 2003/0094875 A1) in view of Egawa (Japanese Patent Document No.: JP 2007116822 A).
For claim 1, Sakuma et al. disclose the claimed invention comprising: a stator portion (reference numerals 11, 21) comprising a stator core (reference numerals 11, 21) and a winding (see paragraph [0039]) embedded in the stator core (see figures 1, 5), the stator core (reference numerals 11, 21) having a stator tooth (reference numeral 11a) and a stator slot (see figures 1, 5); and a rotor portion (reference numerals 12, 22) disposed in the stator portion wherein a rotor body (reference numerals 12, 22) of the rotor portion is provided with a plurality of permanent magnet slot groups (reference numerals 22b, 22c, see figure 5), the plurality of permanent magnet slot groups (reference numerals 22b, 22c) are evenly arranged along a circumferential direction of the rotor body (see figure 5), each of the permanent magnet slot groups (reference numerals 22b, 22c) is provided with multiple layers of permanent magnet slots (reference numerals 22b, 22c, see figure 5), a distance (reference numeral WR2) between an end portion of a permanent magnet slot in a permanent magnet slot group and an end portion of an adjacent permanent magnet slot in an adjacent permanent magnet slot group is less than or equal to a width (reference numeral WS1) of a stator tooth shoe of the stator tooth (see figure 5), and a number of the permanent magnet slots (reference numerals 22b, 22c) per pole and per phase of the motor is two or three (see figure 5); wherein the plurality of permanent magnet slot groups (reference numerals 22b, 22c) comprise a first permanent magnet slot group and a second permanent magnet slot group (see figure 5), the first permanent magnet slot group comprises a first inner layer of permanent magnet slot (reference numeral 22c); the second permanent magnet slot group comprises a second inner layer of permanent magnet slot (reference numeral 22c); wherein the first permanent magnet slot group further comprises: a first slot bent relative to the first inner layer of permanent magnet slot (see figure 5, also figure below), wherein a first end of the first slot is in communication with a first end of the first inner layer of permanent magnet slot (reference numeral 22c, figure 5, also figure below), a second end of the first slot extends toward an outer edge of the rotor body (figure 5, also figure below); the first bent slot has a first cut edge (side of first bent slot facing outer layer permanent magnet slot, see figure 5 and figure below); wherein the second permanent magnet slot group further comprises: a second slot bent relative to the second inner layer of permanent magnet slot (see figure 5 and figure below), wherein a first end of the second slot is in communication with a first end of the second inner layer of permanent magnet slot (see figure 5 and figure below); the first slot is disposed adjacent to the second slot (see figure 5 and figure below); a second end of the second slot extends toward the outer edge of the rotor body (see figure 5 and figure below); the second slot has a second cut edge (side of bent slot facing the inner layer of permanent magnet slot group, see figure 5 and figure below).  Sakuma et al. however do not specifically disclose a distance between the second end of the first cut edge and the second end of the second cut edge being LA, a width of the stator tooth shoe being LC, satisfying LA≤LC.  

    PNG
    media_image1.png
    705
    869
    media_image1.png
    Greyscale

Having a distance between edge portions of adjacent slot components be less than a width of a stator tooth shoe is a known skill as disclosed by Egawa (see figure 1, see end portions of slots 8a and stator tooth 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the particular distance between edges of slot components as disclosed by Egawa for the first slot and second slot of Sakuma et al. for predictably providing desirable configuration for facilitating the efficient operation of the device.  

For claim 2, Sakuma et al. disclose a permanent magnet slot group comprising an outer layer of permanent magnet slot (reference numeral 22b) and an inner layer of permanent magnet slot (reference numeral 22c, see figure 5), a magnetic conduction channel is formed between the outer layer of permanent magnet slot and the inner layer of permanent magnet slot (reference numeral 22d, area between outer layer 22b and inner layer 22c, see figure 5), the inner layer of permanent magnet slots (reference numeral 22c) of two adjacent permanent magnet slot groups are arranged adjacently (see figure 5), and a distance between end portions of adjacent inner layer of permanent magnet slots (reference numeral 22c) is less than or equal to a width (reference numeral WS1) of the stator tooth (see figure 5).  
For claim 3, Sakuma et al. disclose the first permanent magnet slot group further comprising a first outer layer of permanent magnet slot (reference numeral 22b, see figure 5), a first magnetic conduction channel (reference numeral 22d) is formed between the first inner layer of permanent magnet slot and the first outer layer of permanent magnet slot (see figure 5); the second permanent magnet slot group further comprising a second outer layer of permanent magnet slot (reference numeral 22b, figure 5), a second magnetic conduction channel (reference numeral 22d) is formed between the second inner layer of permanent magnet slot and the second outer layer of permanent magnet slot (see figure 5); a third magnetic conduction channel (between one group of permanent magnet slot having inner layer 22c and outer layer 22b and an adjacent group of permanent magnet slot having inner layer 22c and outer layer 22b) is formed between a portion of the first inner layer of permanent magnet slot and a portion of the second outer layer of permanent magnet slot (see figure 5).  
For claim 4, Sakuma et al. disclose the first permanent magnet slot group further comprising a first end of the first cut edge being connected to a side wall of the first inner layer of permanent magnet slot (reference numeral 22c) adjacent to the first outer layer of permanent magnet slot (see figure 5, and figure above for claim 1); a second end of the first cut edge is arranged to extend toward the outer edge of the rotor body and gradually away from the first outer layer of permanent magnet slot (edge of bent slot extending away from outer layer permanent magnet slot, see figure 5 and figure above for claim 1); the second end of the first cut edge is connected to a side wall of the first bent slot (side of bent slot facing an adjacent permanent magnet slot group, see figure 5 and figure above for claim 1) extending along a circumferential direction of the rotor body (see figure 5 and figure above for claim 1).  
For claim 5, Sakuma et al. disclose the second permanent magnet slot group further comprising a first end of the second cut edge being connected to a side wall of the second inner layer of permanent magnet slot adjacent to the second outer layer of permanent magnet slot (see figure 5 and figure above for claim 1); a second end of the second cut edge is arranged to extend toward the outer edge of the rotor body and gradually away from the second outer layer of permanent magnet slot (see figure 5 and figure above for claim 1); the second end of the second cut edge is connected to a side wall of the second bent slot (side of bent slot facing adjacent permanent magnet slot group, see figure 5 and figure above for claim 1) extending along the circumferential direction of the rotor body.  
For claim 6, Sakuma et al. disclose the first permanent magnet slot group further comprising: a third bent slot (see figure 5 and figure above for claim 1), wherein a first end of the first bent slot is in communication with a second end of the first inner layer of permanent magnet slot (see figure 5 and figure above for claim 1); a second end of the third bent slot extends toward the outer edge of the rotor body (see figure 5 and figure above for claim 1); the third bent slot and the first bent slot are disposed symmetrically with respect to a direct axis of the first permanent magnet slot group (see figure 5 and figure above for claim 1); a first angle is formed between a geometric center line of the first bent slot or the third bent slot and a geometric center line of the first inner layer of permanent magnet slot in a length direction (see figure 5 and figure above for claim 1).  
For claim 7, Sakuma et al. disclose the second permanent magnet slot group further comprising: a fourth bent slot (see figure 5 and figure above for claim 1), wherein a first end of the fourth bent slot is in communication with a second end of the second inner layer of permanent magnet slot (see figure 5 and figure above for claim 1); a second end of the fourth bent slot extends toward the outer edge of the rotor body (see figure 5 and figure above for claim 1); the fourth bent slot and the second bent slot are disposed symmetrically with respect to a direct axis of the second permanent magnet slot group (see figure 5 and figure above for claim 1); a second angle is formed between a geometric center line of the second bent slot or the fourth bent slot and a geometric center line of the second inner layer of permanent magnet slot in a length direction (see figure 5 and figure above for claim 1).  
For claim 8, Sakuma et al. disclose the first permanent magnet slot group further comprising: a fifth bent slot (see figure 5 and figure above for claim 1), wherein a first end of the fifth bent slot is in communication with a first end of the first outer layer of permanent magnet slot (see figure 5 and figure above for claim 1); a second end of the fifth bent slot extends toward the outer edge of the rotor body (see figure 5 and figure above for claim 1); and the fifth bent slot is disposed adjacent to the first bent slot (see figure 5 and figure above for claim 1).  
For claim 9, Sakuma et al. disclose the second permanent magnet slot group further comprising: a sixth bent slot (see figure 5 and figure above for claim 1), wherein a first end of the sixth bent slot is in communication with a first end of the second outer layer of permanent magnet slot (see figure 5 and figure above for claim 1); a second end of the sixth bent slot extends toward the outer edge of the rotor body (see figure 5 and figure above for claim 1); the sixth bent slot is disposed adjacent to the second bent slot (see figure 5 and figure above for claim 1); and a rotating shaft hole angle formed between a connection line which is formed between an end portion of a side wall of the fifth bent slot (see figure 5 and figure above for claim 1) adjacent to the direct axis of the first permanent magnet slot group and a rotating shaft hole of the rotor body, and a connection line which is formed between an end portion of a side wall of the sixth bent slot (see figure 5 and figure above for claim 1) adjacent to the direct axis of the second permanent magnet slot group and the rotating shaft hole of the rotor body is θb (see figure 5).  
For claim 14, Sakuma et al. already disclose the structure of the permanent magnet synchronous reluctance motor as disclosed above for claim 1 (also see Abstract of Sakuma et al.), and applying this structure to an apparatus such as an electric vehicle merely discloses the intended use of the invention, which does not result in a structural difference between the claimed invention and the prior art.  

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma et al. in view of Egawa as applied to claims 8 and 9 above, and further in view of Huang et al. (Foreign Patent Document No.: CN 102761221 A).
For claim 10, Sakuma et al. disclose there being a plurality of stator teeth (see figure 5), and the plurality of stator teeth are evenly arranged along an inner circumference surface of a stator body (reference numeral 21) of the stator portion (see figure 5); the plurality of stator portions comprise a first stator tooth (figure 5), a second stator tooth (figure 5), and a third stator tooth (figure 5) arranged in sequence; a rotating shaft hole angle formed between a connection line which is formed between a point on an end portion of a stator tooth shoe of the first stator tooth (figure 5) away from the second stator tooth and the rotating shaft hole of the rotor body (figure 5), and a connection line which is formed between a point on an end portion of a stator tooth shoe of the third stator tooth (figure 5) away from the second stator tooth the rotating shaft hole of the rotor body is θc (figure 5).  Sakuma et al. in view of Egawa however do not specifically disclose satisfying θb≤θc.  Huang et al. disclose stator teeth (reference numeral 22) where the angle formed by three adjacent stator teeth (i.e. θc) would be greater than an angle formed by bent slots from adjacent permanent magnet groups (i.e. θb), which would satisfy θb≤θc.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular angles formed by the stator teeth as disclosed by Huang et al. for the teeth of Sakuma et al. in view of Egawa for predictably providing desirable configuration for facilitating the efficient operation of the device.  
For claim 11, Sakuma et al. in view of Egawa disclose the claimed invention except for a pole arc corresponding to any two adjacent stator teeth is θc1, satisfying θb≤θc1.  Huang et al. disclose stator teeth (reference numeral 22) where the angle formed by two adjacent stator teeth (i.e. θc1) would be greater than an angle formed by bent slots from adjacent permanent magnet groups (i.e. θb), which would satisfy θb≤θc1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particular angles formed by the stator teeth as disclosed by Huang et al. for the teeth of Sakuma et al. in view of Egawa for predictably providing desirable configuration for facilitating the efficient operation of the device.  
For claim 12, Sakuma et al. in view of Egawa disclose the claimed invention except for an end portion of the outer layer of permanent magnet slot and an end portion of the inner layer of permanent magnet slot being both disposed toward the outer edge of the rotor body, and magnetic isolation bridges having an equal width being formed between the outer layer of permanent magnet slot and the outer edge of the rotor body, and between the inner layer of permanent magnet slot and the outer edge of the rotor body.  Huang et al. disclose magnetic isolation bridges formed between the end portion of the permanent magnet slots (reference numerals 6a, 6b, 6c) and the outer edge of the rotor body (reference numeral 4, see figure 5), and the magnetic isolation bridges having an equal width (see figure 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have equal widths for the magnetic isolation bridges as disclosed by Huang et al. for the permanent magnet slots of Sakuma et al. in view of Egawa for predictably providing desirable configuration for facilitating the efficient operation of the device.  

Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The reasons for the indication of allowable subject matter were provided in the previous Office action mailed on 5/26/22.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834